DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 
Applicant argues at page 10 of the Remarks that a person having ordinary skill in the art would reasonably conclude from reading the disclosure that it is at least implicit that some embodiments of arithmetic processing unit 13 include the claimed processor and memory.  The argument is persuasive concerning the processing unit with respect to the specific operations disclosed as being performed by the processing unit 13, but is not persuasive in that the claims do not assign particular operations to the processor, but instead the instructions themselves are claimed to “facilitate performance of operations” and further, some of such operations (e.g. transmitting and receiving electromagnetic waves) are not disclosed as operations of processing unit 13.   
Applicant argues at page 12 that the amended subject matter (claim 11) of “determining whether the target is a second vehicle or a person” has sufficient written description in paragraphs [0057] and [0058].  Applicant specifically references mention of “the determination” made in [0058]: “Further, in the flowchart illustrated in Fig. 6, the determination is 20made based only on the state at the current point in time, but with a history of information in the past being stored, the determination may be made based on the history. This   However, in context with [0057], [0059], and Figure 6, this “determination” refers to a determination as to whether there is a possibility of contact or collision, and therefore whether to give a warning, not a “determination” of whether the target is a second vehicle or a person.   
Applicant also references the [0057] mentions of “in a case where the target is a person and “in a case where the target is a vehicle” as an indication that the claimed determination is implicitly or inherently disclosed.  The argument is not persuasive.  As an example only, from the disclosure of [0057] it may be that “a case where the target is a person” is an embodiment of the method where “the target” is simply intended to be, or set as, a “person”, and no separate “determination” as to whether “the target”, i.e. the target detected in the earlier “detecting” limitation, is needed.  Reference to the target being a person is included only in the “modification embodiments” section of the disclosure and provides minimal description of such.  There is no other mention in the remainder of the original disclosure of detecting a “person” and no description of discriminating between targets or any apparent established framework to accommodate such a determination. Indeed the structural elements that detect the target are disclosed as “other vehicle detecting parts” (Figure 1) and the method illustrated in Figure 6 (S15, S16) is disclosed to calculate only position and speed of the other vehicle.     

Claim Objections
Claim 17 is objected to because of the following informalities:  The preamble of claim 17 is clearly erroneous due to the amended language of the claim.  Correction to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-8, 17, 20, 24, 27-30, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 17 require a “processor” and “a memory that stores executable instructions that, when executed by the processor facilitate performance of operations comprising:…”.  The metes and bounds of what is required of instructions that “facilitate performance” of the listed operations when executed by the processor cannot be determined.  Is the language intended to require that the processor itself perform the operations?  If so, language such as “a memory having processor executable instructions stored thereon which when executed by the processor cause the processor to perform” operations as appropriate is suggested. Otherwise, and as worded, the scope of what is to be considered instructions that “facilitate” (e.g. to make easier; to help bring about) such performance is indefinite. What actually performs these 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-8, 11, 14, 17, 20-22, 24, and 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
facilitate performance of operations comprising:” (emphasis added). Separately, there is no apparent disclosure of the processing part 13 and/or any associated implied instructions stored in memory “facilitating performance of” (or being caused to perform) at least the claim 1 and 17 operations of “transmitting an electromagnetic wave to receive a reflected wave from a target” or “receiving a reflected wave from a target”, respectively, and no such disclosure is implicit. The amendments introduce new matter to claims 1 and 17 and those dependent.
Independent claim 11 is amended to add a method step of “determining whether the target is a second vehicle or a person”.  This method step is not described or otherwise supported by the original disclosure.  The only apparent relevant portion of the specification concerning a scenario where the target is a person is found at [0057] which describes that “the condition under which the warning is given may be changed according to the kind of a target”, teaching “in a case where the target is a person” the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 14, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (2014/0354450) in view of Rao et al. (2004/0017287) and Sawada et al. (2004/0260433).
Regarding claim 11, Takahashi discloses a monitoring method of monitoring a state around a vehicle comprising: transmitting an electromagnetic wave to receive a reflected wave from a target ([0037]); detecting the target ([0089]) existing in a rear area ([0038], Fig. 2) including an area directly behind the vehicle  and the target existing in 
Takahashi discloses where the target is a second vehicle, determining whether or not there is a possibility of contact or collision between the target and the vehicle based on determining that the target will intersect with a first collision determination line (Fig. 7, 13L) extending rearward in terms of the traveling direction of the vehicle from a first vicinity of a left end of a rear portion of the vehicle, a second collision determination line (13R) extending rearward in terms of the traveling direction of the vehicle from a second vicinity of a right end of the rear portion of the vehicle ([0090]-[0093]).  
Takahashi is not found to disclose a third line which extends along the rear portion of the vehicle in a direction perpendicular to the traveling direction. Rao discloses a related monitoring method employing radar to detect targets behind a 2) extending along the rear portion (115) of the vehicle (12) and determining whether or not a detected target will intersect the line ([0046], [0047]).  It would have been obvious to one of ordinary skill in the art to modify the method of Takahashi so as to set a third line along the rear portion of the vehicle and determine whether or not a target will intersect this line as disclosed by Rao in order to enable the device of Takahashi to warn against potential collisions with targets approaching from the rear in addition to from the sides with predictable results.  
Takahashi does not disclose determining whether the target is a second vehicle or a person and issuing a warning based on determining whether the target will intersect one of the lines or exists in one of the rear or detection areas. Sawada discloses a method for warning a driver of sensed objects in a specified detection area near a vehicle and includes a determination as to whether the target is another vehicle or a person (Figure 5 steps 360, 380).  In view of the disclosure of Sawada it would have been obvious to one of ordinary skill in the art to further modify the method of Takahashi to determine whether the target is a vehicle or a person and warn the driver of target presence if the target will intersect one of the lines (just as Takahashi does for vehicle targets) in order to improve driver awareness and customize the warning (e.g. high/low notes) to differentiate targets as disclosed by Sawada ([0086], [0087]). 
It is noted separately that while the final limitation (i.e. the case where the target is a person) is determined to have been obvious as detailed, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (MPEP 2111.04 (II)).  
Concerning claims 1 and 17, while these claims directed to a device and system have indefinite scope, as best can be determined the claims would have been obvious in view of Takahashi, Rao, and Sawada as detailed concerning the method of claim 11, Takahashi also disclosing a processor and memory that stores instructions that facilitate operations ([0059]).
Regarding claims 2, 14, and 24, Takahashi discloses publishing the warning ([0093]).

Claims 7, 8, 20-22, and 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Rao and Sawada as applied to claims 1, 2, 11, 14 and 17 above, and further in view of Oswald et al. (7,227,493).
Takahashi is not found to disclose extending and contracting the collision determination lines or modifying the size of the detection areas according to a speed of the vehicle.  Oswald discloses a radar monitoring method and device where a warning zone i.e. an area effectively bounded by “collision determination lines” is extended/contracted according to a speed of the vehicle (column 8, lines 5-14, column 4, lines 18-25, Figure 9).  It would have been obvious to one of ordinary skill in the art to apply the teaching of Oswald to the method and device of Takahashi in view of Rao and Sawada by modifying the size of the detection areas and extending/contracting the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stainvas Olshansky et al. discloses methods and systems for controlling a radar system of a vehicle where objects are classified as a pedestrian, vehicle, etc. and actions are taken accordingly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646